DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears that phrase “one opening of the solder alloy” should recite “one opening of the solder alloy body. Appropriate correction is requested.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “each of the first opening and the second opening are cut along an entire height of the solder tube” (claim 4) and “the second opening located at the outer diameter sidewall” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, limitations “each of the first opening and the second opening are cut along an entire height of the solder tube, wherein during reflow SMRH:4846-1136-7866.3-- 26 --Docket 21XD-297016soldering, flux core flowing out of the first opening of the first end coats an inside of the solder tube and flux core flowing of the second opening of the second end coats an outside of the solder tube” are ambiguous. It is unclear what is meant by the openings are cut along an entire height? According to specification, it appears that the opening is located along a radial direction (fig. 2A), not in the height direction H. At best, fig. 2A seems to show open channel along the height direction H. Examiner notes that the openings are not labeled in fig. 2A (see Drawing objection above). Moreover, it is confusing how the flux flowing out of the second opening coats an outside of the solder tube? Since flux core is embedded in the tube body, it is reasonable that the flux would coats an inside surface of the tube body 100 (fig. 2A). However, it is not clear where exactly is the flux located compared to the second opening and the outside surface? Furthermore, it is confusing whether flux flowing out of given opening would coat both inside and outside surfaces of the solder tube. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: flux core flowing out of the first opening or the second opening coats an inside of the solder tube. 
With respect to claim 15, limitations “the first opening located at the inner diameter sidewall, and the second opening located at the outer diameter sidewall, such that during reflow soldering, the flux core comprising the thermochromic indicator flows out of the first opening and the second opening” are ambiguous. Specifically, it is unclear where exactly the second opening is located and what is meant by at the outer diameter sidewall? According to specification, it appears that the opening is located along a radial direction (fig. 2A), not on any sidewall; elements 140 on the outer diameter sidewall refer to stake locations, not any openings. Also note the drawing objection above concerning the second opening. Due to lack of proper guidance in specification, one skilled in the art would not be able to determine metes and bounds of the claimed openings. Therefore, the present vague language fails to clearly set forth the scope and  renders the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the at least one opening is located at the inner diameter sidewall, such that during reflow soldering, the flux core comprising the thermochromic indicator flows out of the opening.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 7858204, “Campbell”) in view of Gen et al. (US 4809901, “Gen”).
Regarding claim 1, Campbell discloses a solder preform (figs. 1-9), comprising: a solder alloy body 12 or 30 (figs. 4-7), the solder alloy body comprising at least one opening 14 (channel); a flux core 22 embedded in the solder alloy body (col. 5, lines 16-20, 43-47, 64-67).
Campbell does not disclose the flux core comprising a thermochromic indicator configured to flow out of the at least one opening during reflow soldering. However, such constituent is known in the art. Gen (also drawn to soldering method) teaches a solder insert/preform 4 having a solder body and a flux core embedded in the solder (col. 4, lines 17-26), wherein the flux comprises a thermochromic indicator which undergoes a color change at a critical melting temperature during soldering (col. 4, lines 60 thru col. 5, line 12). In this manner, the color change provides a permanent means for determining whether the soldered joint was heated to the required temperature for sufficient heat during soldering (col. 4, lines 25-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a thermochromic indicator in the flux core of Campbell because doing so would provide reliable means of determining whether the preform was heated to the required temperature to provide sufficient heat during soldering. Thus, Campbell as modified by Gen includes the flux core comprising a thermochromic indicator configured to flow out of the at least one opening of the solder alloy body during reflow soldering.
As to claim 13, in the combination of Campbell & Gen above, the thermochromic indicator is configured to lose color as the solder alloy approaches its peak reflow soldering temperature.  
As to claim 14, Campbell shows that the solder preform can be in the shape of a solder washer with a central hole, wherein the solder alloy body comprises an inner diameter sidewall and an outer diameter sidewall, wherein the at least one opening is located at the inner diameter sidewall (fig. 9).  
As to claim 15, Campbell as modified by Gen discloses that at least one opening is located at the inner diameter sidewall, such that the flux core comprising the thermochromic indicator flows out of the opening during reflow soldering. Examiner also notes this claim is indefinite in scope.
As to claim 16, Campbell shows that the solder preform is in the shape of a solder disc, wherein the at least one opening is located at a sidewall along an outer diameter of the solder disc (figs. 1-3). Moreover, Campbell teaches that preform may be a ring, rod, slug or any other custom shape (col. 5, lines 65-67). Accordingly, one of ordinary skill in the art would have found it obvious to form the preform in the shape of a solder disc in order to place into a desired location.
As to claim 17, Campbell shows that the solder preform is a segment of a solder ribbon, wherein the at least one opening is located at an end of the solder ribbon segment (figs. 8-9). Moreover, Campbell teaches that preform may be a ring, rod, slug or any other custom shape (col. 5, lines 65-67). Accordingly, one of ordinary skill in the art would have found it obvious to form the preform in the shape of a solder ribbon in order to place into a desired location. Moreover, the courts have held that changes in shape is a matter of choice within ordinary creativity of one skilled in the art absent any unexpected results to the contrary.
As to claim 18, Campbell shows that the solder alloy body can be irregularly shaped- kidney-shaped (fig. 3). Examiner also notes that term “irregularly shaped” is relatively broad and encompasses many different shapes.
Regarding claim 19, Campbell discloses a solder preform (figs. 1-9), comprising: a solder alloy body 12 or 30 (figs. 4-7), the solder alloy body comprising at least one opening 14 (channel); a flux core 22 embedded in the solder alloy body (col. 5, lines 16-20, 43-47, 64-67). With respect to shape of a ribbon, Campbell teaches that preform may be a ring, rod, slug or any other custom shape (col. 5, lines 65-67). Accordingly, one of ordinary skill in the art would have found it obvious to form the preform in the shape of a solder ribbon in order to match geometry of a desired location. Moreover, the courts have held that changes in shape is a matter of choice within ordinary creativity of one skilled in the art absent any unexpected results to the contrary. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." 82 USPQ2d at 1396. MPEP 2141.03.
Campbell does not disclose the flux core comprising a thermochromic indicator configured to flow out of the at least one opening during reflow soldering. However, such constituent is known in the art. Gen (also drawn to soldering method) teaches a solder insert/preform 4 having a solder body and a flux core embedded in the solder (col. 4, lines 17-26), wherein the flux comprises a thermochromic indicator which undergoes a color change at a critical melting temperature during soldering (col. 4, lines 60 thru col. 5, line 12). In this manner, the color change provides a permanent means for determining whether the soldered joint was heated to the required temperature for sufficient heat during soldering (col. 4, lines 25-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a thermochromic indicator in the flux core of Campbell because doing so would provide reliable means of determining whether the preform was heated to the required temperature to provide sufficient heat during soldering. Thus, Campbell as modified by Gen includes the flux core comprising a thermochromic indicator configured to flow out of the at least one opening of the solder alloy body during reflow soldering.
Regarding claim 20, Campbell discloses a solder wire (figs. 1-9), comprising: a wire-shaped solder alloy body 12 or 30 (figs. 6-9), the solder alloy body comprising at least one opening 14 (channel); a flux core 22 embedded in the wire-shaped solder alloy body (col. 5, lines 16-20, 43-47, 64-67). 
Campbell does not disclose the flux core comprising a thermochromic indicator configured to lose color as the solder alloy approaches its peak temperature during reflow soldering. However, such constituent is known in the art. Gen (also drawn to soldering method) teaches a solder insert/preform 4 having a solder body and a flux core embedded in the solder (col. 4, lines 17-26), wherein the flux comprises a thermochromic indicator which undergoes a color change at a critical melting temperature during soldering (col. 4, lines 60 thru col. 5, line 12). In this manner, the color change provides a permanent means for determining whether the soldered joint was heated to the required temperature for sufficient heat during soldering (col. 4, lines 25-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a thermochromic indicator in the flux core of Campbell because doing so would provide reliable means of determining whether the preform was heated to the required temperature to provide sufficient heat during soldering. Thus, Campbell as modified by Gen includes the flux core comprising a thermochromic indicator configured to lose color as the solder alloy approaches its peak temperature during reflow soldering.
Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Gen as applied to claim 1 above, and further in view of Jossick (US 5781846).
As to claim 2, Campbell discloses that the solder alloy body is a cylindrically shaped solder alloy wherein the at least one opening is located at a first end or a second end (figs. 6-7), but does not disclose a second end circumferentially overlapping a first end. However, such configuration is known in the art. Jossick (also directed to flux-cored composition) teaches a cylinder body 16 comprising flux core 14 and formed by a second end 18 circumferentially overlapping a first end 20 by the lips 18- & 20 (fig. 2B; col. 4, lines 16-21). Jossick teaches that cylinders can be formed into a variety of shapes, including a ring shape, to provide ease of brazing (col. 4, lines 33-39). Campbell also teaches that preform may be a ring, rod, slug or any other custom shape (col. 5, lines 65-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a preform shape with overlapping ends similar to Jossick in Campbell in order to provide ease of soldering. Moreover, the courts have held that changes in shape is a matter of choice within ordinary creativity of one skilled in the art absent any unexpected results to the contrary. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, (2007).
As to claim 3, Campbell as modified in light of Gen and Jossick above discloses that the solder alloy cylindrical body comprises a first opening and a second opening, the first opening located at the first end, and the second opening located at the second end, such that during reflow soldering, the flux core comprising the thermochromic indicator flows out of the first opening and the second opening.  
As to claim 4, Campbell as modified by Gen discloses that flux core flowing out of the first opening or the second opening coats an inside of the solder tube. It is also noted this claim is indefinite in scope.
As to claims 5 and 12, there is only a finite number of predictable options for securing the overlapped second end over the first end: using some sort of adhesive, using one or more pins or stakes, or using any typical fastener such as clip or nail. In any case, the objective is to secure the overlapping end and to maintain the solder preform shape. The claim would have been obvious because a person of ordinary skill has good reason (secure overlap) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).  
As to claim 9, Campbell discloses that solder tube 10 is formed a metallic material supplied at a diameter of about 0.78 to 3.18 mm, wherein it is reformed into several geometric shapes with an exemplary tube shape having a height of 2.7 mm and width or diameter of 1.2 mm (figs. 1-3; col. 5, lines 16-27), which dimensions overlaps with recited height and diameter ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Campbell also teaches that it would be appreciated by one of ordinary skill in the art that dimensions of the tube 10 may vary based on customer requirements (col. 5, lines 30-32). Campbell as modified by Jossick includes the second end overlapping the first end with a suitable distance, including about 1 mm. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the claimed solder preform dimensions in the combination of Campbell, Gen and Jossick because such size selection is within ordinary knowledge of artisan and moreover, it would form a solder preform design to meet particular customer requirements, as suggested by Campbell. 
As to claim 10, Campbell shows the solder tube 10 having a height which is substantially greater than a thickness, it roughly appears to be at least 3 times greater (fig. 6) and thus, the claimed feature of a height to wall thickness of greater than 3:1 is rendered obvious.  
As to claim 11, Campbell as modified by Gen discloses that during reflow soldering, the thermochromic indicator is configured to lose color as the solder alloy approaches its peak reflow soldering temperature.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Gen as applied to claim 1 above, and further in view of Ganbe et al. (US 2015/0044465, “Ganbe”).
As to claims 6-8, Campbell does not explicitly disclose the weight amounts of flux core and the solder alloy. However, Ganbe teaches a flux-cored solder composition 21 with a flux 11 filled in a core section of a linear solder alloy 2 (fig. 2, [0054]), wherein the mass ratio of the flux to the solder is 5:95, 5 wt% flux and 95 wt% solder [0085]. This overlaps or is very close to recited weight ranges of flux and solder. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Ganbe teaches that such resin flux-cored solder is useful for soldering of electronic components and allows reinforcing joint strength in the components without the need for cleaning flux residue [0002]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select about 4.5% flux and 95.5% solder in Campbell in order to utilize the solder preform for suitable application such as soldering of electronic components and providing reinforcing joint strength, as suggested by Ganbe.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735